   8:18-cv-00210-JFB-CRZ Doc # 58 Filed: 12/14/20 Page 1 of 2 - Page ID # 254




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

SHANE TAYLOR,

                         Plaintiff,                                   8:18CV210

           vs.
                                                      AMENDED PROGRESSION ORDER
BARSONY HOLSTERS & BELTS, LLC,
an Oregon Limited Liability Company;
and SMITH AND WESSON, a Delaware
Corporation;

                         Defendants.



       IT IS ORDERED that Plaintiff’s unopposed motion for extension of
certain deadlines (Filing 57) is granted and the final progression order is extended as
follows:

       1)        The trial and pretrial conference will not be set at this time. A status
                 conference was previous for February 24, 2021 at 10:00 a.m. That
                 conference remains set for the foregoing time and date.

       2)        The deadlines for complete expert disclosures1 for all experts expected to
                 testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                 retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                        For the plaintiff(s):                March 15, 2021.
                        For the defendant(s):                April 15, 2021.
                        Plaintiff(s)’ rebuttal:              May 14, 2021.

       3)        The deposition deadline, including but not limited to depositions for oral
                 testimony only under Rule 45, is June 15, 2021.



       1 While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
8:18-cv-00210-JFB-CRZ Doc # 58 Filed: 12/14/20 Page 2 of 2 - Page ID # 255




   4)    The deadline for filing motions to dismiss and motions for summary
         judgment is July 16, 2021.

   5)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is July 16, 2021.

   6)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge, including all requests for
         changes of trial dates. Such requests will not be considered absent a
         showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of the
         motion, which require that additional time be allowed.


   Dated this 14th day of December, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
